 

 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
AMENDED AND RESTATED LICENSE AGREEMENT
 
THIS AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”), effective as of
September 24, 2014 (the “Effective Date”), is entered into between Tactic
Pharma, LLC, a limited liability company (“TACTIC”), having offices at 1062
Princeton Avenue, Highland Park, IL 60035 and XOMA (US) LLC, a Delaware limited
liability company (“XOMA”), having offices at 2910 Seventh Street, Berkeley,
California 94710. Each of XOMA and TACTIC are sometimes referred to herein
separately as a “Party” and together as “Parties.”
 
WHEREAS TACTIC was formed upon the dissolution of Attenuon, LLC, San Diego,
California, 92121 (“ATTENUON”), such that TACTIC can be considered a successor
of ATTENUON;
 
WHEREAS TACTIC is the successor and rightful owner of certain IP rights
developed by ATTENUON, including, but not limited to, ATN-658;
 
WHEREAS ATTENUON and XOMA had entered into a certain HUMAN ENGINEERING™ LICENSE
AGREEMENT, effective September 29, 2006, (the “Prior Agreement”) in which, among
other things, Attenuon, LLC obtained a license to certain HUMAN ENGINEERING
PATENT RIGHTS as described in the Prior Agreement for the purposes of developing
and commercializing human engineered ATN-658;
 
WHEREAS for the good and valuable consideration set forth in this agreement, the
Parties agree that all rights, claims, and obligations under the Prior Agreement
between Attenuon, LLC, its successors, and XOMA are now null and void unless
expressly restated herein. Accordingly, the Parties agree that there are no
outstanding payments, liabilities, or other obligations owed by TACTIC to XOMA
under the Prior Agreement.
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
ARTICLE 1
 
 
 
DEFINITIONS
 
For purposes of this Agreement, the terms defined in this Article 1 shall have
the respective meanings set forth below:
 
1.1 “Affiliate” shall mean, with respect to any Person, any other Person which,
presently or in the future, directly or indirectly controls, is controlled by,
or is under common control with, such Person.
 
1.2 “Antibody” shall mean any immunoglobulin molecule (such as IgG), whether in
monospecific or any other form, and shall include, without limitation, any
immunoglobulin fragment (such as Fv, Fab, F(ab') or F(ab')2), any fusion protein
of an immunoglobulin or immunoglobulin fragment and any single chain antibody
(such as scFv), as well as any derivative of any of the foregoing.
 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
1.3 “TACTIC Antibody” shall mean the non-human Antibody directed to the TACTIC
Target, referred to by TACTIC as “ATN-658”
 
1.4  “TACTIC Patent Rights” shall have the meaning set forth in Section 1.6.
 
1.5 “TACTIC Program Inventions” shall have the meaning set forth in Section 1.6.
 
1.6  “TACTIC Program Inventions and Patent Rights” shall mean any and all (a)
Program Inventions, whether or not patentable, that (i) comprise or embody (A)
[***], (B) [***], (C) [***], (D) [***], (E) [***] and (F) any uses of any and
all of the foregoing, or (ii) do not meet the definition of [***] by virtue of
the preceding clause (i) or the definition of [***] by virtue of clause (i)
thereof and were [***] (collectively, the “TACTIC Program Inventions”); and (b)
Patent Rights arising out of the conduct of activities under the Prior Agreement
that claim or cover such TACTIC Program Inventions (the “TACTIC Patent Rights”).
Notwithstanding the foregoing, TACTIC Program Inventions and Patent Rights do
not include any [***] and Patent Rights; provided that the foregoing shall not
apply to [***] (I) [***] (II) [***] (III) [***] (IV) [***] (V) [***] and (VI)
any uses of any and all of the foregoing, each of which shall be included in the
[***] and [***].
 
1.7 “TACTIC Target” shall mean the target antigen known as urokinase-type
plasminogen activator receptor (uPAR).
 
1.8 “Combination Product” shall have the meaning set forth in Section 1.22.
 
1.9 “Composition of Matter” shall mean any composition of matter or article of
manufacture.
 
1.10 “Confidential Information” shall mean any proprietary or confidential
information or material disclosed by a Party to the other Party pursuant to the
Prior Agreement or this Agreement which is (a) disclosed in tangible form and is
designated thereon as “Confidential” at the time it is delivered to the
receiving Party, or (b) disclosed orally and identified as confidential or
proprietary when disclosed and such disclosure of confidential information is
confirmed in writing within thirty (30) days by the disclosing Party.
Notwithstanding the foregoing, Confidential Information shall not include
information which the receiving Party can establish by written documentation (i)
to have been publicly known prior to disclosure of such information by the
disclosing Party to the receiving Party, (ii) to have become publicly known,
without fault on the part of the receiving Party, subsequent to disclosure of
such information by the disclosing Party to the receiving Party, (iii) to have
been received by the receiving Party at any time from a source, other than the
disclosing Party, rightfully having possession of and the right to disclose such
information, other than under an obligation of
 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
confidentiality, (iv) to have been otherwise rightfully known by the receiving
Party prior to disclosure of such information by the disclosing Party to the
receiving Party, other than under an obligation of confidentiality, or (v) to
have been independently developed by employees or agents of the receiving Party
without access to or use of such information disclosed by the disclosing Party
to the receiving Party without violating any obligation of confidentiality or
non-use.
 
1.11 “Control,” “Controls” and “Controlled” shall mean, with respect to a
particular item of information or Intellectual Property Right, that the
applicable Party or any of its Affiliates owns (whether solely or jointly with
the other Party or any Third Party), or has a license to, such item or right and
has the ability to grant to the other Party access to, and a license or
sublicense (as applicable) under, such item or right as provided for herein
without violating the terms of any agreement with any Third Party.
 
1.12  “CPR” shall have the meaning set forth in Section 9.2.
 
1.13 “Dispute” shall have the meaning set forth in Section 9.1.
 
1.14 “Human Engineer™,” “Human Engineered™” and “Human Engineering™” shall mean,
for purposes of this Agreement, with respect to a particular Antibody, resulting
from, or otherwise practicing, the methods of the Human Engineering™ Patent
Rights or any other proprietary protein engineering methods used by XOMA for
modifying non-human Antibodies with the intended purpose of making them suitable
for medical purposes in humans.
 
1.15 “Human Engineered™ TACTIC Antibodies” shall mean the Human Engineered™
versions of the TACTIC Antibodies provided by XOMA under the Prior Agreement.
 
1.16 “Human Engineering™ Patent Rights” shall mean the Patent Rights listed on
Schedule 1.16 hereto and all patents issuing on any of the applications so
listed, including extensions, reissues and re-examinations.
 
1.17 “Indemnitee” shall have the meaning set forth in Section 8.2.
 
1.18 “Indemnitor” shall have the meaning set forth in Section 8.2.
 
1.19 “Intellectual Property Rights” shall mean Patent Rights, copyrights,
trademarks, service marks, know-how, trade secrets, and applications and
registrations for the foregoing, in any country, supranational organization or
territory of the world.
 
1.20  "Joint Program Inventions" shall mean any and all Program Inventions,
whether or not patentable, that are invented jointly by employees, agents,
consultants or contractors of both [***], but [***].
 
1.21 "Major Market Country" shall mean any of the United States of America,
Japan or any of the top five (5) countries (measured by pharmaceutical sales for
the most recently com­ pleted calendar year for which such information is
available at the time of determination) of the European Union.
 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
1.22  “Milestone Payment” shall have the meaning set forth in Section 3.1.
 
1.23 “Net Sales” shall mean the gross amount invoiced by TACTIC, its Affiliates,
assignees or sublicensees for sales of Products to Third Parties, less the
following items, as allocable to such Products:
 
(a) trade discounts, rebates or allowances actually allowed and taken directly
with respect to such sales;
 
(b) credits or allowances additionally granted upon returns, rejections, recalls
or retroactive price reductions;
 
(c) freight, shipping and insurance charges;
 
(d) [***];
 
(e) taxes, duties or other governmental tariffs (other than income taxes); and
 
(f) government mandated rebates.
 
In the event that a Product is sold as part of a Combination Product (as defined
below) in any country, the Net Sales of the Product as part of a Combination
Product in that country for the purposes of determining royalty payments shall
be determined by multiplying the Net Sales of the Combination Product in that
country by the fraction (A/A+B) where A is the average sale price in the
relevant quarterly period of the Product in that country when sold separately in
finished form and B is the average sale price in the relevant quarterly period
of the Other Element (as defined below) in that country sold separately in
finished form. In the event that the average sale price of the Product in that
country can be determined but the average sale price of the Other Element in
that country cannot be determined, Net Sales of the Product in that country for
the purposes of determining royalty payments shall be calculated by multiplying
the Net Sales of the Combination Product in that country by the fraction (C/D)
where C is the selling Party's average sales price in the relevant quarterly
period of the Product and D is the average selling price in the relevant
quarterly period of the Combination Product in that country. If the average sale
price of the Other Element in that quarterly period can be determined but the
average price of the Product in that country cannot be determined, Net Sales of
the Combination Product in that country for the purposes of determining royalty
payments shall be calculated by multiplying the Net Sales of the Combination
Product in that country by the following formula: one (1) minus E/D where E is
the average selling price in the relevant quarterly period of the Other Element
in that country and D is the average selling price of the Combination Product in
that country in the relevant quarterly period. If the average sale price of both
the Product and the Other Element cannot be deter­ mined, the Net Sales of the
Product shall be reasonably agreed upon by the Parties. As used herein, the term
"Combination Product" shall mean a product which contains or comprises a Product
as an active component and at least one other active compound (an "Other
Element").
 
 
Provision of Products free of charge for clinical trials, for promotional or
sampling purposes or as donations (for example to non-profit institutions or
government agencies for a non-commercial purpose) at levels not in excess of
industry norms, shall not be considered in determining Net Sales.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
1.24 “Patent Prosecution” shall mean, with respect to particular Patent Rights,
(a) preparing, filing and prosecuting patent applications (including, but not
limited to, provisional, non-provisional, reissue, reexamination, continuing,
continuation, continuation-in-part, divisional, and substitute applications and
any foreign counterparts thereof) of such Patent Rights; (b) maintaining such
Patent Rights; and (c) managing or conducting any interference or opposition or
similar proceedings relating to the foregoing.
 
1.25 “Patent Rights” shall mean any of the following, whether existing now or in
the future anywhere in the world: (a) patents and patent applications;
(b) continuations, continuations-in-part, divisionals and substitute
applications with respect to any such patent application; (c) any patents issued
based on or claiming priority to any such patent applications; (d) any reissue,
reexamination, renewal or extension (including any supplemental patent
certificate) of any such patents; and (e) any confirmation patent or
registration patent or patent of addition based on any such patents.
 
1.26 “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity or organization
not specifically listed herein.
 
1.27 “Product” shall mean any Composition of Matter that comprises or contains
the Human Engineered™ Tactic Antibodies or any derivatives, conjugates and/or
fragments thereof.
 
1.28 "Program Invention" shall mean any invention (whether or not patentable),
discovery, Composition of Matter, improvement, enhancement, technology, data or
information made or conceived in connection with the conduct of activities
pursuant to the Prior Agreement.
 
1.29 “PTO” shall have the meaning set forth in Section 5.4(c).
 
1.30 “Term” shall have the meaning set forth in Section 7.1.
 
1.31 “Third Party” shall mean any Person other than XOMA or TACTIC or their
Affiliates.
 
1.32 “Title XI” shall have the meaning set forth in Section 11.2.
 
1.33  “Valid Claim” shall mean (a) a claim of an issued and unexpired patent
which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal and that is not
admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise, or (b) a claim (including amendments) of a pending patent application
that has neither (i) been abandoned or finally rejected without the possibility
of appeal or refiling nor (ii) been pending for more than [***], provided that
any claim excluded from this definition in reliance on this clause (b)(ii) that
subsequently issues shall constitute a Valid Claim so long as it meets the
requirements of clause (a) above.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
1.34 "XOMA Deliverables" shall mean the XOMA materials and information delivered
to ATTENUON under the Prior Agreement.
 
1.35 “XOMA Patent Rights” shall have the meaning set forth in Section 1.37.
 
1.36 “XOMA Program Inventions” shall have the meaning set forth in Section 1.37.
 
1.37 “XOMA Program Inventions and Patent Rights” shall mean any and all (a)
Program Inventions, whether or not patentable, that (i) comprise or embody (A)
[***] (B) methods that are generally applicable to the [***] or (ii) do not
[***] and were invented solely by employees, agents, consultants or contractors
of [***] (collectively, the “XOMA Program Inventions”); and (b) all Patent
Rights arising out of the conduct of activities under the Prior Agreement that
claim or cover such XOMA Program Inventions (the “XOMA Patent Rights”).
 
ARTICLE 2
 
 
 
INTELLECTUAL PROPERTY RIGHTS
 
2.1 License Grants to TACTIC. XOMA hereby grants to TACTIC:
 
(a) a worldwide, non-exclusive license, with the right to sublicense in its sole
discretion, under any and all Intellectual Property Rights Controlled by XOMA at
any time during the Term covering, claiming or relating to Program Inventions,
and/or XOMA’s Human Engineering™ technology utilized in XOMA's performance of
work under the Prior Agreement including, without limitation, the Human
Engineering™ Patent Rights), to make, have made, use, offer for sale, sell and
import Human Engineered™ TACTIC Antibodies and any Product.
 
2.2 Ownership of Intellectual Property.
 
2.2.1 Inventorship for Program Inventions shall be determined in accordance with
U.S. patent laws.
 
2.2.2 TACTIC reserves and shall retain all right, title and interest in and to
the TACTIC Antibody and all Intellectual Property Rights therein.
 
2.2.3 Subject to the rights and licenses granted under this Agreement, ownership
of all Program Inventions, irrespective of inventorship, shall be as follows:
(a) TACTIC shall own TACTIC Program Inventions and Patent Rights; (b) XOMA shall
own all XOMA Program Inventions and Patent Rights; and (c) TACTIC and XOMA shall
jointly own, in equal undivided shares, any Joint Program Inventions.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
2.2.4 XOMA hereby assigns, and agrees to assign, to TACTIC all of XOMA’s right,
title and interest in and to any and all TACTIC Program Inventions and Patent
Rights, including, without limitation, the right to sue for past, present and
future infringement. XOMA agrees, without further consideration, to execute all
documents, certificates and other instruments, and to do all acts reasonably
necessary to vest and confirm in TACTIC, its successors and assigns, the legal
title to all such Program Inventions and Patent Rights; provided that, if such
requests require more than de minimis out-of-pocket expenditures by XOMA, TACTIC
will reimburse XOMA for such expenditures, to the extent previously approved by
TACTIC in writing (which approval shall not be unreasonably withheld or
delayed).
 
2.2.5 TACTIC hereby assigns, and agrees to assign, to XOMA all of TACTIC’s
right, title and interest in and to any and all XOMA Program Inventions and
Patent Rights, including, without limitation, the right to sue for past, present
and future infringement. TACTIC agrees, without further consideration, to
execute all documents, certificates and other instruments, and to do all acts
reasonably necessary to vest and confirm in XOMA, its successors and assigns,
the legal title to all such Program Inventions and Patent Rights; provided that,
if such requests require more than de minimis out-of-pocket expenditures by
TACTIC, XOMA will reimburse TACTIC for such expenditures, to the extent
previously approved by XOMA in writing (which approval shall not be unreasonably
withheld or delayed).
 
2.3 No Implied Rights. Only the rights and licenses granted pursuant to the
express terms of this Agreement shall be of any legal force. Without limiting
the foregoing and subject to the license granted by XOMA in Section 2.1, neither
the grants provided in Section 2.1 nor the assignment from XOMA to TACTIC
provided in Section 2.2.4 provide TACTIC with any right to practice the methods
of the Human Engineering™ technology (including, without limitation, the Human
Engineering™ Patent Rights) or, subject to the grants made in Section 2.1, to
receive from XOMA or use information received from XOMA related to its Human
Engineering™ technology, and in no event shall XOMA be required to disclose such
methods or information.
 
2.4 Sublicenses. Any sublicense permitted hereunder shall be set forth in a
written agreement containing provisions relating to ownership of intellectual
property that are substantially consistent with, and with respect to audits and
confidentiality that are substantially consistent with, and at least as
stringent as, those contained herein and shall be subject and subordinate to the
terms and conditions of this Agreement.
 
ARTICLE 3
 
 
 
FINANCIAL TERMS
 
3.1 Milestone Payments. In full consideration of the rights and licenses granted
to TACTIC herein, TACTIC shall pay to XOMA the applicable payments below (each,
a “Milestone Payment”)
 
Event
 
Payment
 
1. [***]
 
[***]
 

 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
2. [***]
 
[***]
 
3. [***]
 
[***]
 
4. [***]
 
[***]
 
5. [***]
 
[***]
 
6. [***]
 
[***]
 

Each Milestone Payment shall be due [***] days from the achievement of the
corresponding milestone event. Each Milestone Payment [***], and [***] (a) [***]
or (b) [***].

 
3.2 Third Party Payments. TACTIC will be responsible for all financial
obligations due Third Parties.
 
3.3 Payments; Currency. All payments due under this Article 3 shall be paid in
United States dollars in immediately available funds to an account designated by
XOMA.
 
3.4 Payment Reports and Timing.
 
3.4.1 TACTIC shall make a written report to XOMA within thirty (30) days of the
achievement of each of the milestones set forth in Section 3.1 with respect to
Product
 
3.5 Payment Records and Audits.
 
3.5.1 TACTIC shall, and shall contractually require all Third Parties selling
Products on its behalf to, keep complete and accurate books of account for, and
records of Net Sales of, Product in sufficient detail to enable the milestone
payments payable under this Agreement to be determined
 
3.5.2 Upon the written request of XOMA, TACTIC shall permit an independent
auditor appointed by XOMA and reasonably acceptable to TACTIC to have access
during normal business hours to such of the records of TACTIC and its Affiliates
as may be reasonably necessary to verify the accuracy of the Net Sales under
this Agreement. The auditor shall only disclose to XOMA whether the Net Sales
reported are correct or incorrect and the amount of any discrepancy. No other
information shall be provided to XOMA without the prior consent of TACTIC unless
disclosure is required by law, regulation or judicial order. If XOMA determines
that disclosure is required by law, regulation or judicial order, it shall give
TACTIC reasonable prior notice thereof in order for TACTIC to seek a protective
order against or limiting such disclosure. TACTIC is entitled to require the
auditor to execute a reasonable confidentiality agreement prior to commencing
any such audit. Any agreement between TACTIC and/or any of its Affiliates, on
the one hand, and one or more Third Parties, on the other hand, pursuant to
which such Third Party may market and/or sell Product shall contain provisions
for access and inspection of records substantially similar to the foregoing.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
3.5.3 Audits conducted under this Section 3.5 shall be at the expense of XOMA
unless an unpaid amount for the full period covered by the audit is identified,
in which case all reasonable out-of-pocket costs incurred by the auditor to
perform the audit will be paid promptly by TACTIC. Any unpaid amounts discovered
by such inspections or otherwise will be paid promptly by TACTIC, with interest
on such amounts from the date(s) such amount(s) were due, at a rate equal to the
lesser of the prime rate reported by the Bank of America plus [***] per annum,
or the highest interest rate permitted under applicable New York law.
 
ARTICLE 4
 
 
 
CONFIDENTIALITY
 
4.1 Confidential Information. Except as expressly provided herein, the Parties
agree that, for the Term and for [***] thereafter, each of them shall keep
completely confidential and shall not publish or otherwise disclose and shall
not use for any purpose except for the purposes contemplated by this Agreement
any Confidential Information furnished to it by the other Party. Each Party also
agrees to cause its Affiliates with access to any Confidential Information to
comply with all terms of this Agreement relating to such Confidential
Information and the treatment thereof, and each Party shall remain primarily
liable for any breach of any such provision by any of its Affiliates.
 
4.2 Permitted Use and Disclosures. The receiving Party may use or disclose
Confidential Information to the extent such use or disclosure is reasonably
necessary in complying with any applicable law, regulation or court order or in
conducting clinical trials or in connection with seeking, enforcing or defending
Patent Rights covering Program Inventions; provided that if the receiving Party
is required to make any such disclosure of Confidential Information, other than
pursuant to a confidentiality agreement, it will give reasonable advance notice
to the disclosing Party of such disclosure and will use its reasonable efforts
to secure confidential treatment of such Confidential Information prior to its
disclosure (whether through protective orders or otherwise). Notwithstanding the
foregoing, TACTIC may use and disclose the Confidential Information of XOMA as
reasonably necessary in connection with the exercise of TACTIC’s rights under
Section 2.1(a) and otherwise with respect to the development or exploitation of
TACTIC Program Inventions and Patent Rights, including, without limitation, to
actual or prospective business partners, investors, contractors, and
sublicensees of TACTIC, in each case, pursuant to a confidentiality agreement
with terms substantially consistent with, and at least as stringent as, those
set forth in this Agreement.
 
4.3 Confidential Terms. Except as expressly provided herein, each Party agrees
not to disclose any terms of this Agreement to any Third Party without the
consent of the other Party; provided that disclosures may be made as required by
securities or other applicable laws, or as reasonably necessary to actual or
prospective business partners, investors and Tactic's sublicensees under this
Agreement pursuant to a confidentiality agreement with terms at least as
stringent as those in this Agreement, or to a Party's accountants, attorneys and
other professional advisors owing a contractual or other duty of confidentiality
to such Party. Upon the reasonable written request of the disclosing Party, the
receiving Party shall promptly return or destroy, and certify the same in
writing, all Confidential Information of the other Party; provided that the
receiving Party may retain one (1) copy of any such Confidential Information in
its files for purposes of maintaining appropriate records of its activities in
connection with this Agreement.
 

 
 
4.4 Use of Name. Neither Party shall use the name or trademarks of the other
Party, except to the extent that a Party is permitted to use the Confidential
Information of the other Party or required to do so pursuant to this Article 4,
without the prior written consent of such other Party, such consent not to be
unreasonably withheld or delayed.
 
4.5 Previous Agreements. The parties acknowledge and understand that the Prior
Agreement is now void and superseded by this Agreement.
 
ARTICLE 5
 
 
 
PATENT RIGHTS
 
5.1 Prosecution and Maintenance of TACTIC and XOMA Patent Rights. TACTIC shall
have sole and exclusive responsibility for Patent Prosecution of all TACTIC
Patent Rights. XOMA shall have sole and exclusive responsibility for Patent
Prosecution of XOMA Patent Rights. In each such case, the non-prosecuting Party
will provide the prosecuting Party with such assistance and execute such
documents as are reasonably necessary to permit or continue such Patent
Prosecution by the prosecuting Party. The prosecuting Party shall bear all
Patent Prosecution expenses, including attorneys’ fees, incurred by such Party,
or by the other Party at the request of the prosecuting Party, in the
performance of Patent Prosecution.
 
5.2 Enforcement of TACTIC and XOMA Patent Rights.
 
5.2.1                      Notifications. Each Party shall provide to the other
Party copies of (a) any written notices it receives from any Third Party
regarding any patent nullity action, declaratory judgment action, alleged
invalidity, unenforceability, infringement or non-infringement with respect to
or alleged misappropriation of intellectual property with respect to Program
Inventions, or the TACTIC Patent Rights, and (b) any written allegations it
receives from a Third Party that the manufacture, use, sale, offer for sale or
import of Product infringes the Intellectual Property Rights of such Third
Party, in each case promptly following receipt thereof.
 
5.2.2                      Infringement Proceedings Against Third Parties.
TACTIC shall have the sole and exclusive right, but not the obligation, to
institute and direct legal proceedings against any Third Party believed to be
infringing the TACTIC Patent Rights. XOMA shall have the sole and exclusive
right, but not the obligation, to institute and direct legal proceedings against
any Third Party believed to be infringing any XOMA Patent Rights. Each Party
will bear all of its own costs, including attorneys’ fees, relating to such
legal proceedings; provided that the Party directing such legal proceedings
shall bear the other Party’s out-of-pocket expenses, including attorneys’ fees,
incurred in complying with requests for cooperation made by the directing Party.
Without limiting the foregoing, any recovery in connection with such suit or
proceeding will be retained solely by the Party directing such suit or
proceeding.
 

 
 
5.3 Infringement Proceedings by Third Parties. In the event that a Party
receives written notice that it or any of its Affiliates have been individually
named as a defendant in a legal proceeding by a Third Party alleging
infringement or misappropriation of a Third Party Intellectual Property Right as
a result of the manufacture, use, sale, offer for sale or import of a Product or
the XOMA Materials, such Party shall promptly notify the other Party in writing.
Such written notice shall include a copy of any summons or complaint (or the
equivalent thereof) received regarding the foregoing.
 
5.4 Cooperation. Each Party hereby agrees:
 
(a) 
to cooperate in the Patent Prosecution of any inventions within the Program
Inventions ;
 
(b) 
to take all reasonable additional actions and execute such agreements,
instruments and documents as may be reasonably required to perfect the other
Party’s ownership interest in the XOMA Materials and the Program Inventions in
accordance with the intent of this Agreement;
 
(c) 
to provide comments and suggestions, as reasonably requested by the other Party,
with respect to copies of drafts of material filings with or other submissions
to the U.S. Patent and Trademark Office or any foreign counterpart (the “PTO”)
relating to Patent Prosecution, or the court or other tribunal relating to any
infringement claims against Third Parties under the TACTIC Patent Rights or the
defense of infringement or misappropriation claims by Third Parties relating to
Product;
 
(d) 
to cooperate, as reasonably necessary, with the other Party in gaining patent
term extensions, supplemental protection certificates or their equivalents
wherever applicable to TACTIC Patent Rights;
 
5.5 No Other Technology Rights. Except as otherwise provided in this Agreement,
under no circumstances shall a Party, as a result of this Agreement, obtain any
ownership interest or other right in any invention, discovery, Composition of
Matter or other technology, or in any other Intellectual Property Right, of the
other Party (including without limitation those owned, controlled or developed
by the other Party at any time pursuant to this Agreement).
 
ARTICLE 6
 
 
 
REPRESENTATIONS AND WARRANTIES
 
6.1 Each Party hereby represents and warrants to the other Party as follows:
 
6.1.1 Existence. Such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.
 
6.1.2 Authorization and Enforcement of Obligations. Such Party (a) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder, and (b) has taken all necessary action
on its part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered on behalf of such Party, and constitutes a legal, valid, binding
obligation, enforceable against such Party in accordance with its terms.
 

 
 
6.1.3 Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such Party
in connection with this Agreement have been obtained.
 
6.1.4 No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations and (b) do not
conflict with, or constitute a default under, any contractual obligation of such
Party.
 
6.1.5 Additional Representations of TACTIC. TACTIC further represents and
warrants that (a) TACTIC was formed upon the dissolution of ATTENUON, such that
TACTIC can be considered a lawful successor of ATTENUON; (b) TACTIC is the
successor and rightful owner of certain IP rights developed by ATTENUON,
including, but not limited to, ATN-658; (c) TACTIC will have in place by the
start of a Phase I clinical trial general liability and product liability
insurance with respect to the research, development and commercialization of the
TACTIC Target, the TACTIC Antibody and Human Engineered™ TACTIC Antibodies in
such amounts as are reasonable and customary in the biopharmaceutical industry
and covenants that it shall maintain appropriate general liability and product
liability insurance with respect thereto in such amounts for so long as such
research, development and commercialization continues and thereafter for so long
as is reasonable and customary in the biopharmaceutical industry, and (d) TACTIC
and its Affiliates will have in place by the start of a Phase I clinical trial
appropriate policies and procedures intended to assure that Confidential
Information of XOMA, or other material non-public information of XOMA, delivered
or otherwise made available to TACTIC will not be used by TACTIC or its
officers, directors, employees or agents in connection with any activity that
would constitute a criminal or civil violation of United States securities laws
and/or the regulations of the U.S. Securities and Exchange Commission and, for
so long as any provision of this Agreement remains in effect, TACTIC covenants
that it shall maintain and enforce such policies and procedures and shall not
disclose any such Confidential Information of XOMA, or other material non-public
information of XOMA, to TACTIC's Affiliates who do not then maintain and enforce
such policies.
 
 
6.2 DISCLAIMER OF WARRANTIES. EXCEPT AS OTHERWISE SET FORTH IN SECTION 6.1 OF
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, WITH RESPECT TO THE ANTIBODIES AND OTHER INFORMATION DELIVERED OR TO
BE DELIVERED PURSUANT TO THE PRIOR AGREEMENT OR THE PROGRAM INVENTIONS,
INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT OF THE PATENT RIGHTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
ARTICLE 7
 
 
 
TERM AND TERMINATION
 
7.1 Term. Subject to Sections 7.5 and 7.6 hereof, the term of this Agreement
will commence on the Effective Date and shall remain in full force and effect
until the expiration of all obligations of TACTIC under Article 3, unless
earlier terminated pursuant to 7.2 or 7.3 (the period from the Effective Date
through such expiration or earlier termination being referred to herein as the
“Term”). Upon such expiration, TACTIC shall be deemed to have a fully paid-up
license to the rights set forth in Section 2.1.
 
7.2 Termination for Material Breach. This Agreement may be terminated by the
non-breaching Party if the other Party is in breach of its material obligations
under this Agreement and after receiving notice describing such breach in
reasonable detail and requesting its cure has not cured such breach within [***]
days (in the case of a payment breach with respect to any amount not being
disputed in good faith) or [***] days (in the case of a non-payment breach).
Notwithstanding the foregoing sentence of this Section 7.2: (a) if such breach
is cured or shown to be non-existent within the aforesaid [***] days or [***]
day period, the notice shall be deemed automatically withdrawn and of no effect
and the notifying Party shall provide written notice to the breaching Party of
the withdrawal; and (b) without limiting the effects of the following sentence
of this Section 7.2, in the event of a good faith dispute with respect to the
existence of a material breach, the [***] day or [***] day cure period shall be
tolled until such time as the dispute is resolved pursuant to Article 10. The
Parties acknowledge that any failure by XOMA to provide a Human EngineeredTM
TACTIC Antibody that meets the Success Criteria or that meets any other
technical objectives shall not in and of itself be deemed a material breach of
this Agreement.
 
7.3 Termination For Convenience. This Agreement may be terminated without cause
at any time upon sixty (60) days prior written notice by TACTIC to XOMA, at
TACTIC’s discretion.
 
7.4 Contested Validity. If TACTIC, a TACTIC successor, a TACTIC sublicensee of
the rights granted hereunder, or a person or entity Controlled by any of the
preceding entities, intends to challenge the validity or enforceability of any
of the XOMA Patent Rights, whether through a declaratory judgment action,
opposition, post-grant proceeding or otherwise, then such entity shall: (a)
[***] and (b) [***].
 
 
7.5 Effect of Termination.
 
7.5.1 Termination of this Agreement shall not release either Party hereto from
any liability (including, without limitation, any payment obligation) which, at
the time of such termination, has already accrued to the other Party or which is
attributable to a period prior to such termination nor preclude either Party
from pursuing any rights and remedies it may have hereunder or at law or in
equity with respect to any breach of this Agreement.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
7.5.2 Upon any termination of this Agreement, TACTIC and XOMA shall (a) promptly
return to the other Party all Confidential Information received from the other
Party (except that each Party may retain one copy for its files solely for the
purpose of determining its rights and obligations hereunder) or (b) destroy all
such Confidential Information with the other Party’s consent.
 
Notwithstanding the survival of Article 2 as set forth in Section 7.6 below, (a)
the rights and licenses of TACTIC under Section 2.1 shall terminate and be of no
further force or effect, and (b) TACTIC (on behalf of itself, its Affiliates,
and its successors and assigns) shall not (i) practice or exercise any invention
claimed in, or license, authorize or otherwise allow any Third Party to practice
or exercise such invention claimed in, any XOMA Patent Rights or (ii) except as
reasonably necessary to comply with applicable law, regulation or court order as
provided in Section 4.2, use or disclose, or authorize or otherwise allow the
use or disclosure of, the XOMA Deliverables, upon (A) termination of this
Agreement by TACTIC pursuant to Section 7.3; (B) termination of this Agreement
by XOMA pursuant to Section 7.2 based on TACTIC 's failure to pay any amount due
under Article 3 hereof and not being disputed in good faith; or (C) TACTIC 's
failure to pay a sum that had been disputed in good faith by the Parties
(together with all accrued interest due thereon under this Agreement) within
[***] days after a final determination by an arbitrator pursuant to Section 9.3
that such amount is due under this Agreement..
 
7.5.3 Nothing herein shall in any way limit or restrict XOMA’s ability to seek
and obtain money damages, injunctive relief or any other remedy, whether at law
or in equity, that may be available from or awarded by a court of competent
jurisdiction based on, arising out of or relating to any breach of this
Agreement by TACTIC.
 
7.5.4  Notwithstanding anything to the contrary herein, XOMA shall not, at any
time during the Term or thereafter, use, or authorize or otherwise allow the use
of any Human Engineered™ TACTIC Antibody.
 
7.6 Survival. Sections 3.5, 7.5 and 7.6, and Articles 1, 2 (including, subject
to Section 7.5.2, all rights and licenses therein), 4, 5, 6, 8, 9, 10 and 11 of
this Agreement shall survive any termination hereof.
 
ARTICLE 8
 
 
 
INDEMNITY
 
8.1 Indemnity.
 
8.1.1 By XOMA. XOMA shall indemnify and hold TACTIC harmless, and hereby forever
releases and discharges TACTIC, from and against all losses, liabilities,
damages and expenses (including reasonable attorneys’ fees and costs) resulting
from all claims, demands, actions and other proceedings by any Third Party to
the extent arising from (a) the breach of any representation, warranty or
covenant of XOMA under this or the Prior Agreement, (b)  a claim that the
processes or technologies used by XOMA in the performance of its activities
under the Prior Agreement (other than any such claim with respect to the CMV
promoter), including, without limitation, Human Engineering™ activities,
infringe the Intellectual Property Rights of such Third Party (other than
Intellectual Property Rights to the TACTIC Target, any Antibody to the TACTIC
Target (including any Product), or (c) the gross negligence or willful
misconduct of XOMA, its Affiliates or sublicensees in the performance of its
obligations, and its permitted activities, under this or the Prior Agreement; in
each case except to the extent arising from the gross negligence or willful
misconduct of ATTENUON or TACTIC
 

 
 
8.1.2 By TACTIC. TACTIC shall indemnify and hold XOMA harmless, and hereby
forever releases and discharges XOMA, from and against all losses, liabilities,
damages and expenses (including reasonable attorneys’ fees and costs) resulting
from all claims, demands, actions and other proceedings by any Third Party to
the extent arising from (a) the breach of any representation, warranty or
covenant of ATTENUON or TACTIC under this or the Prior Agreement, (b) excluding
losses, liabilities, damages and expenses covered by XOMA pursuant to Section
8.1.1(b), the making, having made, using, offering for sale, selling or
importing of any Antibody to the TACTIC Target (including without limitation any
Human Engineered™ TACTIC Antibody or Product) by ATTENUON, TACTIC, its
Affiliates or licensees or by XOMA pursuant to the terms of this Agreement, (c)
the use of the TACTIC Target or the ATTENUON Deliverables by XOMA pursuant to
the terms of the Prior Agreement or (d) the gross negligence or willful
misconduct of ATTENUON, TACTIC, their Affiliates or licensees in the performance
of its obligations, and its permitted activities, under this or the Prior
Agreement; in each case except to the extent arising from (i) a claim that the
processes used by XOMA in the performance of Human Engineering™ infringe the
Intellectual Property Rights of such Third Party (other than Intellectual
Property Rights to the TACTIC Target, any Antibody to the TACTIC Target, or (ii)
the gross negligence or willful misconduct of XOMA.
 
8.2 Procedure. A Party (the “Indemnitee”) that intends to claim indemnification
under this Article 8 shall promptly notify the other Party (the “Indemnitor”) of
any claim, demand, action or other proceeding for which the Indemnitee intends
to claim such indemnification. The Indemnitor shall have the right to
participate in, and to the extent the Indemnitor so desires, to assume the
defense thereof with counsel selected by the Indemnitor; provided, however, that
the Indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by the Indemnitor, if representation of the Indemnitee by
the counsel retained by the Indemnitor would be inappropriate due to actual or
potential differing interests between the Indemnitee and any other Party
represented by such counsel in such proceeding. The indemnity obligations under
this Article 8 shall not apply to amounts paid in settlement of any claim,
demand, action or other proceeding if such settlement is effected without the
prior express written consent of the Indemnitor, which consent shall not be
unreasonably withheld or delayed. The failure to deliver notice to the
Indemnitor within a reasonable time after notice of any such claim or demand, or
the commencement of any such action or other proceeding, if prejudicial to its
ability to defend such claim, demand, action or other proceeding, shall relieve
such Indemnitor of any liability to the Indemnitee under this Article 8 with
respect thereto, but the omission so to deliver notice to the Indemnitor shall
not relieve it of any liability that it may have to the Indemnitee otherwise
than under this Article 8. The Indemnitor may not settle or otherwise consent to
an adverse judgment in any such claim, demand, action or other proceeding that
diminishes the rights or interests of the Indemnitee without the prior express
written consent of the Indemnitee, which consent shall not be unreasonably
withheld or delayed. The Indemnitee, its employees and agents shall reasonably
cooperate with the Indemnitor and its legal representatives in the investigation
and defense of any claim, demand, action or other proceeding covered by this
Article 8.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
ARTICLE 9
 
 
 
DISPUTE RESOLUTION
 
9.1 Attempts to Amicably Resolve Disputes. If any dispute, controversy or claim
is initiated by either Party arising out of, resulting from or relating in any
way to this Agreement, the performance by either Party of its obligations under
this Agreement or the subject matter of this Agreement (a “Dispute”), then the
Parties shall attempt to resolve such Dispute as follows. The Party initiating
the Dispute shall give written notice to the other Party specifying in
reasonably specific detail the basis for such Dispute. Following receipt of such
notice, the Parties shall refer the Dispute to their respective chief executive
officers (or their designees) for resolution. The Parties’ respective chief
executive officers (or their designees) shall meet (in person, by
videoconference or by telephone as mutually agreed upon by the Parties) to
attempt to reach a mutually acceptable resolution of the Dispute.
 
9.2 Mediation. Subject to Section 9.4, if a Dispute is not resolved in the
manner set forth in Section 9.1 within [***] days after receipt of notice under
Section 9.1, the Parties agree to try in good faith to resolve such dispute in
an expeditious manner by mediation administered by the CPR Institute for Dispute
Resolution or its successor organization (“CPR”) in accordance with its
mediation procedure. The mediation proceeding shall be conducted at the location
of the Party not originally requesting the resolution of the Dispute. The
Parties agree that they shall share equally the cost of the mediation filing and
hearing fees and the cost of the mediator. Each Party must bear its own
attorney’s fees and associated costs and expenses. For the avoidance of doubt,
nothing in connection with such mediation shall be binding on either Party,
except for the provisions regarding sharing of costs set forth in this Section
9.2.
 
9.3 Arbitration.
 
9.3.1 Subject to Section 9.4, any Dispute that is not resolved in the manner set
forth in Section 9.2 within [***] days after referral to mediation under Section
9.2 shall be finally resolved by binding arbitration, as set forth in this
Section 9.3.
 
9.3.2 Whenever a Party shall decide to institute arbitration proceedings, it
shall give written notice to that effect to the other Party. Any such
arbitration shall be conducted under the Commercial Arbitration Rules of the
American Arbitration Association by a panel of one (1) arbitrator appointed in
accordance with such rules to be appointed within [***] days of such notice.
Such arbitrator shall have no less than [***] of experience directly in the
field of biotechnology licensing, and shall be available to serve under the
geographic and time constraints set forth herein and in Section 9.3.3. Any such
arbitration shall be held in New York, New York.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
9.3.3 The arbitrator shall be jointly instructed by the Parties in writing to
set a schedule that will enable them to complete all proceedings and render
their award within [***] days from the date of appointment of the arbitrator in
accordance with Section 9.3.2. For good cause shown, the arbitrator may extend
this schedule for up to, but in no event more than, [***] additional days. The
failure of the arbitrator to render a final award within the foregoing time
frame shall not give rise to a jurisdictional defect, but this fact shall not be
disclosed to the arbitrators until after the expiration of such [***] day
period. The arbitrator shall have the authority to grant specific performance in
such equitable manner as they determine. The prevailing Party in any such
arbitration (as determined by the arbitrator) shall be entitled to recover its
reasonable attorneys’ fees and expenses incurred in connection with such
arbitration. Judgment upon the award so rendered may be entered in any court
having jurisdiction as provided in Section 9.5 or application may be made to
such court for judicial acceptance of any award and an order of enforcement, as
the case may be.
 
9.3.4 In no event shall a demand for arbitration be made after the date when
institution of a legal or equitable proceeding based upon such claim, dispute or
other matter in question would be barred by the applicable statute of
limitations.
 
9.3.5 Notwithstanding the foregoing, either Party shall have the right, without
waiving any right or remedy available to such Party under this Agreement or
otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending, the selection of the arbitrators
hereunder or pending the arbitrators’ determination of any dispute, controversy
or claim hereunder.
 
9.4 Disputes Regarding Patents. Notwithstanding any provision hereof to the
contrary, any Dispute relating to the determination of ownership, validity,
enforceability or infringement by the other Party of a Party’s patents shall, if
not resolved in the manner set forth in Section 9.1 within [***] days after
receipt of notice under Section 9.1, be submitted exclusively to the federal
courts located in New York, New York , and the Parties hereby consent to the
jurisdiction and venue of such court.
 
9.5 Venue; Jurisdiction.
 
9.5.1 Any action or proceeding brought by either Party seeking to enforce any
provision of, or based on any right arising out of, this Agreement must be
brought against either Party in the courts of the State of New York. Each Party
(i) hereby irrevocably submits to the jurisdiction of the state courts of the
State of New York and to the jurisdiction of any United States District Court in
the State of New York , for the purpose of any suit, action, or other proceeding
arising out of or based upon this Agreement or the subject matter hereof brought
by any Party or its successors or assigns, (ii) hereby waives, and agrees not to
assert, by way of motion, as a defense, or otherwise, in any such suit, action,
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action, or proceeding is improper or that
this Agreement or the subject matter hereof may not be enforced in or by such
court, and (iii) hereby waives and agrees not to seek any review by any court of
any other jurisdiction that may be called upon to grant an enforcement of the
judgment of any such Illinois state or federal court.
 

 
 
9.5.2 Process in any action or proceeding seeking to enforce any provision of,
or based on any right arising out of, this Agreement may be served on any Party
anywhere in the world. Each Party consents to service of process by registered
mail at the address to which notices are to be given pursuant to Section 11.4.
Nothing herein shall affect the right of a Party to serve process in any other
manner permitted by applicable law. Each Party further agrees that final
judgment against it in any such action or proceeding arising out of or relating
to this Agreement shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States of America by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and of the amount of its liability.
 
9.5.3 Each Party agrees that it shall not, and that it shall instruct those in
its control not to, take any action to frustrate or prevent the enforcement of
any writ, decree, final judgment, award (arbitral or otherwise) or order entered
against it with respect to this Agreement, and shall agree to be bound thereby
as if issued or executed by a competent judicial tribunal having personal
jurisdiction situated in its country of residence or domicile.
 
ARTICLE 10
 
 
 
SUCCESSORS AND ASSIGNS
 
10.1 Limited Right to Assign. Neither TACTIC nor XOMA may transfer or assign
this Agreement or any of its rights hereunder without the written consent of the
other; provided, however, that (a) XOMA may, without such consent, assign this
Agreement and its rights and obligations hereunder to a Third Party only in
connection with the transfer or sale of all or substantially all of its business
relating to Human Engineering™, or in the event of a merger, consolidation or
other transaction resulting in a change in control of XOMA, and (b) TACTIC may,
without such consent, assign this Agreement and its rights and obligations
hereunder to a Third Party only in connection with the transfer or sale of a
Human Engineered™ version of a TACTIC Antibody or all or substantially all of
its assets relating to its anti-uPAR monoclonal antibodies or in the event of a
merger, consolidation or other transaction resulting in a change in control of
TACTIC. Any attempted transfer or assignment in violation of this Section 10.1
shall be void. Nothing herein shall prohibit any transfer or assignment by
either TACTIC or XOMA to or among any of their respective Affiliates.
 
10.2 Permitted Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and assigns as
permitted in Section 10.1.
 
ARTICLE 11
 
 
 
MISCELLANEOUS
 
11.1 Governing Law. This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without reference to conflicts of laws
principles.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
11.2 Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by one Party to the other are, for all purposes of Section 365(n) of
Title XI of the United States Code (“Title XI”), licenses of rights to
“intellectual property” as defined in Title XI. During the Term each Party shall
create and maintain current copies to the extent practicable of all such
intellectual property. If a bankruptcy proceeding is commenced by or against one
Party under Title XI, the other Party shall be entitled to a copy of any and all
such intellectual property and all embodiments of such intellectual property,
and the same, if not in the possession of such other Party, shall be promptly
delivered to it (a) upon such Party’s written request following the commencement
of such bankruptcy proceeding, unless the Party subject to such bankruptcy
proceeding, or its trustee or receiver, elects within [***] days to continue to
perform all of its obligations under this Agreement, or (b) if not delivered as
provided under clause (a) above, upon such other Party’s request following the
rejection of this Agreement by or on behalf of the Party subject to such
bankruptcy proceeding. If a Party has taken possession of all applicable
embodiments of the intellectual property of the other Party pursuant to this
Section 11.2 and the trustee in bankruptcy of the other Party does not reject
this Agreement, the Party in possession of such intellectual property shall
return such embodiments upon request. If a Party seeks or involuntarily is
placed under Title XI and the trustee rejects this Agreement as contemplated
under 11 U.S.C. 365(n)(1), the other Party hereby elects, pursuant to Section
365(n) of Title XI, to retain all rights granted to it under this Agreement to
the extent permitted by law.
 
11.3 Waiver. No waiver of any rights shall be effective unless consented to in
writing by the Party to be charged and the waiver of any breach or default shall
not constitute a waiver of any other right hereunder or any subsequent breach or
default.
 
11.4 Notices. All invoices, notices, requests and other communications hereunder
shall be in writing and shall be delivered or sent in each case to the
respective address specified below, or such other address as may be specified in
writing to the other Party hereto, and shall be effective on receipt.
 
If to TACTIC: 
Tactic Pharma, LLC
 
                                                                          [***]

 
                                                                       
Attention: Andrew Mazar, CSO.
 
With a copy to: 
Baker & Hostetler, LLP 2929 Arch Street
 
Cira Centre – 12th Floor
 
Philadelphia, PA 19004
 
Attention: Tactic Pharma Legal Counsel, Dr. Jeffrey H. Rosedale
 
If to XOMA: 
XOMA (US) LLC
 
                                                                         2910
Seventh Street
 
                                                                       
Berkeley, California 94710
 
                                                                       
Attention: Legal Department
 

 
 
with a copy to: 
XOMA (US) LLC
 
                                                                          2910
Seventh Street
 
                                                                         
Berkeley, California 94710
 
                                                                         
Attention: Legal Department
 
11.5 Independent Contractors. The Parties are independent contractors under this
Agreement. Nothing contained in this Agreement is intended nor is to be
construed so as to constitute TACTIC or XOMA as partners or joint venturers with
respect to this Agreement. Except as expressly provided for by this Agreement,
no Party shall have any express or implied right or authority to assume or
create any obligations on behalf of or in the name of any other Party or to bind
any other Party to any other contract, agreement or undertaking with any Third
Party.
 
11.6 Force Majeure. A Party shall neither be held liable or responsible to the
other Party, nor be deemed to have defaulted under or breached this Agreement,
for failure or delay in fulfilling or performing any obligation under this
Agreement (other than an obligation for the payment of money) to the extent, and
for so long as, such failure or delay is caused by or results from causes beyond
the reasonable control of such Party, including but not limited to fire, floods,
embargoes, war, acts of war (whether war be declared or not), insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, acts of
God or acts, omissions or delays in acting by any governmental authority or
other Party.
 
11.7 Other Activities. Except as otherwise expressly provided in this Agreement,
nothing in this Agreement shall preclude either Party from conducting other
programs (either for its own benefit or with or for the benefit of any other
Person) to conduct research, or to develop or commercialize products or
services, for use in any field.
 
11.8 Headings. The captions to the several sections hereof are not a part of
this Agreement, but are included merely for convenience of reference only and
shall not affect its meaning or interpretation.
 
11.9 Entire Agreement; Amendment.
 
11.9.1 This Agreement constitutes the entire and exclusive agreement between the
Parties with respect to the subject matter hereof and supersedes and cancels all
previous discussions, agreements, representations, commitments and writing in
respect thereof.
 
11.9.2 No amendment or addition to this Agreement shall be effective unless
reduced to writing and executed by the authorized representatives of the
Parties.
 
11.10 Illegality; Unenforceability. In the event that any provision of this
Agreement shall be determined to be illegal or unenforceable, that provision
will be limited or eliminated to the minimum extent necessary so that this
Agreement shall otherwise remain in full force and effect and enforceable.
 
11.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and together shall be deemed to be one
and the same agreement.
 
[SIGNATURE PAGE FOLLOWS ]
 
 
 
 
 

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 
 
 
         TACTIC PHARMA, LLC
 
 
 
By: /s/ Andrew Mazar
Andrew Mazar
            Chief Scientific Officer
 
XOMA (US) LLC
 
 
 
By: /s/ James Neal
James R. Neal
VP, Business Development & Program Leadership

 

 

 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
Schedule 1.16
 
Human Engineering™ Patent Rights
 
Title: 
[***]
Inventors:                                Studnicka, Little, Fishwild, Kohn
 
 
Based on [***].
 
COUNTRY
SERIAL NO.
PATENT NO.
EXPIRES
[***]
[***]
[***]
[***]


 
[***]

 
 
 
 
 
 
-1-
